Pannell, Judge.
This is an appeal from the Juvenile Court of Fulton County.
1. The provisions of § 24A-2304 of the Juvenile Court Code (Ga. L. 1971, pp. 709, 735) to the effect that "[i]n the event a delinquent or unruly child is found to not be amenable to rehabilitation or treatment, the court may commit said child to the custody of the Department of Corrections,” is not in conflict with § 24A-2401 thereof, which provides in part that "[a] child shall not be committed to a penal institution or other facility used primarily for the execution of sentences of persons convicted of a crime,” and a commitment of a juvenile to the Department of Corrections, as was done in the present case, is not violative of § 24A-2401.
2. Where, as in the present case, a juvenile, being then under probation under § 24A-2302, commits, with another, the offense of armed robbery and forcible rape upon a forty-eight- year - old woman, the manner of the commission of which, including the words used, showed a complete disregard of the rights of the victim and a hardened criminal attitude, a finding that the child is not amenable to rehabilitation is authorized, and a commitment of the juvenile to the Department of Corrections under § 24A-2304 was not error.

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.